United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3962
                                   ___________

Amanda A. Lee,                         *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Jo Anne B. Barnhart, Commissioner of *
the Social Security Administration,    *      [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                             Submitted: October 7, 2004
                                Filed: October 27, 2004
                                 ___________

Before WOLLMAN, McMILLIAN, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Amanda A. Lee appeals from the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. In her August 1998
applications, Lee alleged disability since mid-August 1998 from a learning disability.
At the November 1999 hearing, she amended her alleged onset date to November
1997. After the hearing, an administrative law judge (ALJ) determined that Lee had


      1
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
severe borderline intellectual functioning, but that this impairment did not meet or
equal a listing; and that Lee had the residual functional capacity to perform unskilled
work at any exertional level if it involved only simple, concrete instructions. The
ALJ also found that, given a vocational expert’s (VE’s) testimony--in response to a
hypothetical the ALJ had posed--about Lee’s ability to perform her past relevant work
as a teacher’s aide and to perform machine-operating and small-parts assembly jobs,
Lee was not disabled. See Roberts v. Apfel, 222 F.3d 466, 468 (8th Cir. 2000)
(standard of review).

       We reject Lee’s challenges to the ALJ’s credibility findings, because the ALJ
gave multiple valid reasons for finding the testimony of Lee and her mother not
entirely credible. See Gregg v Barnhart, 354 F.3d 710, 714 (8th Cir. 2003) (if ALJ
explicitly discredits claimant, and gives good reasons for doing so, this court
normally defers to credibility findings); Tate v. Apfel, 167 F.3d 1191, 1198 n.8 (8th
Cir. 1999) (ALJ properly discounted lay witness testimony as based on incentive to
see claimant obtain benefits and uncritical acceptance of claimant’s complaints).

       Lee argues that the ALJ ignored evidence showing her borderline intelligence
was disabling, and ignored the VE’s testimony that Lee was not employable. We
disagree. The ALJ discussed the only psychological evidence in the record regarding
intellectual functioning, and there was no indication at the hearing that other records
existed which would have supported her claim. Cf. Buckner v. Apfel, 213 F.3d 1006,
1013 (8th Cir. 2000) (court was not persuaded that ALJ failed to develop record
adequately, as record contained ample evidence regarding mental impairment and its
functional impact). While at one point the VE opined that Lee was not employable,
he did so only in response to a hypothetical based on a counselor’s 1987 vocational
limitations; and significantly, after 1987 Lee was able to hold jobs in home health
(over 5 years) and in a nursing home (1-1/2 years)--jobs which she left for reasons
unrelated to her impairment. See Roberts, 222 F.3d at 469 (substantial evidence
supported ALJ’s decision, where he relied in part on fact that claimant with

                                         -2-
borderline intelligence had successfully worked many years with same cognitive
abilities he currently possessed).

     Lee’s remaining arguments provide no basis for reversal. Accordingly, the
judgment is affirmed.
                      ______________________________




                                     -3-